UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 W. Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: October 31 Date of reporting period:April 30, 2013 Item 1. Report to Stockholders. The registrant’s semi-annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: ADVISORY RESEARCH FUNDS Advisory Research All Cap Value Fund (ADVGX) Advisory Research International All Cap Value Fund (ADVEX) Advisory Research International Small Cap Value Fund (ADVIX) Advisory Research Global Value Fund (ADVWX) Advisory Research Strategic Income Fund (ADVNX) SEMI-ANNUAL REPORT April 30, 2013 Advisory Research All Cap Value Fund Advisory Research International All Cap Value Fund Advisory Research International Small Cap Value Fund Advisory Research Global Value Fund Advisory Research Strategic Income Fund Each a series of the Investment Managers Series Trust Table of Contents Schedule of Investments Advisory Research All Cap Value Fund 1 Advisory Research International All Cap Value Fund 5 Advisory Research International Small Cap Value Fund 9 Advisory Research Global Value Fund 14 Advisory Research Strategic Income Fund 20 Statements of Assets and Liabilities 27 Statements of Operations 29 Statements of Changes in Net Assets 31 Financial Highlights 36 Notes to Financial Statements 41 Expense Example 52 This report and the financial statements contained herein are provided for the general information of the shareholders of the Advisory Research Funds.This report is not authorized for distribution to prospective investors in the Funds unless preceded or accompanied by an effective Prospectus www.ARIFunds.com Advisory Research All Cap Value Fund SCHEDULE OF INVESTMENTS As of April 30, 2013 (Unaudited) Number of Shares Value COMMON STOCKS – 96.5% CONSUMER DISCRETIONARY – 16.1% Bed Bath & Beyond, Inc.* $ Comcast Corp. - Class A Core-Mark Holding Co., Inc. DIRECTV* Foot Locker, Inc. McDonald's Corp. Ross Stores, Inc. Target Corp. Tribune Co. * CONSUMER STAPLES – 11.2% Andersons, Inc. Casey's General Stores, Inc. JM Smucker Co. PepsiCo, Inc. Seneca Foods Corp. - Class A* Unilever PLC - ADR Wal-Mart Stores, Inc. ENERGY – 10.5% Carrizo Oil & Gas, Inc.* Chevron Corp. Gulfport Energy Corp.* Pioneer Natural Resources Co. Range Resources Corp. SEACOR Holdings, Inc. FINANCIALS – 22.0% American Express Co. American International Group, Inc.* Berkshire Hathaway, Inc. - Class B* CIT Group, Inc.* Comerica, Inc. Enstar Group Ltd.* JPMorgan Chase & Co. Leucadia National Corp. Northfield Bancorp, Inc. Plum Creek Timber Co., Inc. - REIT 1 Advisory Research All Cap Value Fund SCHEDULE OF INVESTMENTS - Continued As of April 30, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) FINANCIALS (Continued) U.S. Bancorp $ HEALTH CARE – 11.5% Becton, Dickinson and Co. Humana, Inc. Johnson & Johnson Medtronic, Inc. Merck & Co., Inc. UnitedHealth Group, Inc. INDUSTRIALS – 17.6% CSX Corp. Deere & Co. Emerson Electric Co. GATX Corp. Oshkosh Corp.* Owens Corning* Raytheon Co. Union Pacific Corp. United Technologies Corp. INFORMATION TECHNOLOGY – 5.8% International Business Machines Corp. Microsoft Corp. Motorola Solutions, Inc. MATERIALS – 1.8% Air Products & Chemicals, Inc. TOTAL COMMON STOCKS (Cost $36,033,752) SHORT-TERM INVESTMENTS – 3.6% Fidelity Institutional Money Market Fund, 0.11%1 TOTAL SHORT-TERM INVESTMENTS (Cost $1,664,038) 2 Advisory Research All Cap Value Fund SCHEDULE OF INVESTMENTS - Continued As of April 30, 2013 (Unaudited) TOTAL INVESTMENTS – 100.1% (Cost $37,697,790) $ Liabilities in Excess of Other Assets – (0.1)% ) TOTAL NET ASSETS – 100.0% $ ADR – American Depositary Receipt PLC – Public Limited Company REIT – Real Estate Investment Trust * Non-income producing security. 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 3 Advisory Research All Cap Value Fund SUMMARY OF INVESTMENTS As of April 30, 2013 (Unaudited) Security Type/Industry Percent of Total Net Assets Common Stocks Oil, Gas & Consumable Fuels 9.5% Insurance 6.8% Diversified Financial Services 5.3% Specialty Retail 5.2% Commercial Banks 4.9% Food & Staples Retailing 4.6% Machinery 4.5% Media 4.3% Pharmaceuticals 4.2% Food Products 4.1% Road & Rail 4.0% Health Care Providers & Services 3.8% Aerospace & Defense 3.8% Health Care Equipment & Supplies 3.5% Multiline Retail 2.6% Hotels, Restaurants & Leisure 2.5% Beverages 2.5% Electrical Equipment 2.4% IT Services 2.3% Software 2.2% Consumer Finance 2.1% Real Estate Investment Trusts (REITs) 2.0% Chemicals 1.8% Building Products 1.5% Distributors 1.5% Trading Companies & Distributors 1.4% Communications Equipment 1.3% Thrifts & Mortgage Finance 1.0% Energy Equipment & Services 0.9% Total Common Stocks 96.5% Short-Term Investments 3.6% Total Investments 100.1% Liabilities in Excess of Other Assets (0.1)% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 4 Advisory Research International All Cap Value Fund SCHEDULE OF INVESTMENTS As of April 30, 2013 (Unaudited) Number of Shares Value COMMON STOCKS – 95.1% AUSTRALIA – 1.6% Crown Ltd. $ BELGIUM – 1.8% NV Bekaert S.A. BERMUDA – 1.7% Catlin Group Ltd. CANADA – 1.4% Genesis Land Development Corp.* DENMARK – 2.1% D/S Norden A/S NKT Holding A/S FRANCE – 12.9% Cie Generale des Etablissements Michelin GDF Suez Nexans S.A. Saft Groupe S.A. Sanofi Societe Television Francaise 1 Total S.A. Vallourec S.A. GERMANY – 6.3% Krones A.G. Leoni A.G. Rheinmetall A.G. Rhoen Klinikum A.G. HONG KONG – 4.6% Asian Citrus Holdings Ltd. Emperor International Holdings Fook Woo Group Holdings Ltd.*1 Golden Meditech Holdings Ltd. Yue Yuen Industrial Holdings Ltd. IRELAND – 2.1% Beazley PLC 5 Advisory Research International All Cap Value Fund SCHEDULE OF INVESTMENTS - Continued As of April 30, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) ITALY – 1.2% Buzzi Unicem S.p.A. $ JAPAN – 24.7% Azbil Corp. Bank of Yokohama Ltd. Chugoku Marine Paints Ltd. Daiseki Co., Ltd. Denki Kagaku Kogyo KK Doshisha Co., Ltd. Hirose Electric Co., Ltd. Hogy Medical Co., Ltd. Hokuto Corp. Japan Petroleum Exploration Co. Namco Bandai Holdings, Inc. Ono Pharmaceutical Co., Ltd. Secom Co., Ltd. Star Micronics Co., Ltd. Tokyo Electron Ltd. Toyota Industries Corp. LUXEMBOURG – 1.4% APERAM NETHERLANDS – 6.0% Koninklijke Ahold N.V. Koninklijke DSM N.V. Royal Dutch Shell PLC - A Shares Wereldhave N.V. - REIT NORWAY – 3.1% Aker A.S.A. - A Shares Cermaq A.S.A. PANAMA – 1.6% Banco Latinoamericano de Comercio Exterior S.A. - Class E SINGAPORE – 2.3% Ascendas India Trust China Yuchai International Ltd. 6 Advisory Research International All Cap Value Fund SCHEDULE OF INVESTMENTS - Continued As of April 30, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) SOUTH KOREA – 4.1% DGB Financial Group, Inc. $ 65 NongShim Co., Ltd. Samsung Card Co., Ltd. SWEDEN – 2.1% Industrivarden A.B. - C Shares SWITZERLAND – 5.0% GAM Holding A.G. Holcim Ltd. Novartis A.G. UNITED KINGDOM – 9.1% HSBC Holdings PLC Investec PLC Unilever PLC - ADR Vodafone Group PLC WM Morrison Supermarkets PLC TOTAL COMMON STOCKS (Cost $1,561,275) SHORT-TERM INVESTMENTS – 3.2% Fidelity Institutional Money Market Fund, 0.11%2 TOTAL SHORT-TERM INVESTMENTS (Cost $57,782) TOTAL INVESTMENTS – 98.3% (Cost $1,619,057) Other Assets in Excess of Liabilities – 1.7% TOTAL NET ASSETS – 100.0% $ ADR – American Depositary Receipt PLC – Public Limited Company REIT – Real Estate Investment Trust * Non-income producing security. 1 Fair valued under direction of the Board of Trustees.The aggregate value of such investments is 0.2% of net assets. 2 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 7 Advisory Research International All Cap Value Fund SUMMARY OF INVESTMENTS As of April 30, 2013 (Unaudited) Security Type/Industry Percent of Total Net Assets Common Stocks Food Products 7.8% Commercial Banks 6.9% Electronic Equipment, Instruments & Components 5.3% Pharmaceuticals 5.1% Auto Components 4.8% Chemicals 4.6% Oil, Gas & Consumable Fuels 4.4% Machinery 4.1% Real Estate Management & Development 4.0% Insurance 3.8% Diversified Financial Services 3.8% Commercial Services & Supplies 3.8% Food & Staples Retailing 3.5% Metals & Mining 3.2% Capital Markets 3.1% Construction Materials 2.6% Electrical Equipment 2.5% Health Care Providers & Services 2.1% Textiles, Apparel & Luxury Goods 2.0% Health Care Equipment & Supplies 1.9% Wireless Telecommunication Services 1.8% Multi-Utilities 1.7% Semiconductors & Semiconductor Equipment 1.7% Hotels, Restaurants & Leisure 1.6% Marine 1.6% Consumer Finance 1.6% Industrial Conglomerates 1.4% Real Estate Investment Trusts (REITs) 1.2% Leisure Equipment & Products 1.1% Media 1.1% Distributors 1.0% Total Common Stocks 95.1% Short-Term Investments 3.2% Total Investments 98.3% Other Assets in Excess of Liabilities 1.7% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 8 Advisory Research International Small Cap Value Fund SCHEDULE OF INVESTMENTS As of April 30, 2013 (Unaudited) Number of Shares Value COMMON STOCKS – 94.6% AUSTRALIA – 2.2% Crown Ltd. $ Tassal Group Ltd. AUSTRIA – 0.7% EVN A.G. BELGIUM – 2.6% Befimmo SCA Sicafi - REIT NV Bekaert S.A. BERMUDA – 2.0% Catlin Group Ltd. CANADA – 1.5% Genesis Land Development Corp. * Genesis Land Development Corp. *1 DENMARK – 2.0% D/S Norden A/S NKT Holding A/S FRANCE – 5.3% Nexans S.A. Saft Groupe S.A. Societe Television Francaise 1 Vallourec S.A. GERMANY – 9.4% Hochtief A.G.* Jungheinrich A.G. Krones A.G. Leoni A.G. Rheinmetall A.G. Rhoen Klinikum A.G. HONG KONG – 6.1% Asian Citrus Holdings Ltd. 9 Advisory Research International Small Cap Value Fund SCHEDULE OF INVESTMENTS - Continued As of April 30, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) HONG KONG (Continued) Emperor Entertainment Hotel Ltd. $ Emperor International Holdings Fook Woo Group Holdings Ltd.*2 Golden Meditech Holdings Ltd. Yue Yuen Industrial Holdings Ltd. IRELAND – 2.0% Beazley PLC ITALY – 1.2% Buzzi Unicem S.p.A.3 Buzzi Unicem S.p.A.3 JAPAN – 29.6% Aozora Bank Ltd. Arcs Co., Ltd. Azbil Corp. Bank of Yokohama Ltd. Chugoku Marine Paints Ltd. Cosel Co., Ltd. Daiseki Co., Ltd. Denki Kagaku Kogyo KK Doshisha Co., Ltd. Hirose Electric Co., Ltd. Hogy Medical Co., Ltd. Hokuto Corp. Horiba Ltd. Japan Petroleum Exploration Co. Maruichi Steel Tube Ltd. Namco Bandai Holdings, Inc. Ono Pharmaceutical Co., Ltd. Ryosan Co., Ltd. Star Micronics Co., Ltd. Tokyo Electron Ltd. Tokyo Ohka Kogyo Co., Ltd. LUXEMBOURG – 1.8% APERAM 10 Advisory Research International All Cap Value Fund SCHEDULE OF INVESTMENTS - Continued As of April 30, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) NETHERLANDS – 5.2% Delta Lloyd N.V. $ Koninklijke DSM N.V. Wereldhave N.V. - REIT NORWAY – 3.5% Aker A.S.A. - A Shares Cermaq A.S.A. PANAMA – 1.8% Banco Latinoamericano de Comercio Exterior S.A. - Class E PUERTO RICO – 1.0% OFG Bancorp SINGAPORE – 2.2% Ascendas India Trust China Yuchai International Ltd. SOUTH KOREA – 4.3% DGB Financial Group, Inc. NongShim Co., Ltd. Samsung Card Co., Ltd. SWEDEN – 1.9% Industrivarden A.B. - C Shares SWITZERLAND – 3.9% GAM Holding A.G. Pargesa Holding S.A. Vontobel Holding A.G. UNITED KINGDOM – 4.4% Colt Group S.A.* Investec PLC 11 Advisory Research International All Cap Value Fund SCHEDULE OF INVESTMENTS - Continued As of April 30, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) UNITED KINGDOM (Continued) WM Morrison Supermarkets PLC $ TOTAL COMMON STOCKS (Cost $61,696,568) SHORT-TERM INVESTMENTS – 5.5% Fidelity Institutional Money Market Fund, 0.11%4 TOTAL SHORT-TERM INVESTMENTS (Cost $4,068,141) TOTAL INVESTMENTS – 100.1% (Cost $65,764,709) Liabilities in Excess of Other Assets – (0.1)% ) TOTAL NET ASSETS – 100.0% $ PLC – Public Limited Company REIT – Real Estate Investment Trust * Non-income producing security. 1 Canadian security traded in the U.S. 2 Fair valued under direction of the Board of Trustees.The aggregate value of such investments is 0.1% of net assets. 3 Company has multiple classes of shares. 4 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 12 Advisory Research International Small Cap Value Fund SUMMARY OF INVESTMENTS As of April 30, 2013 (Unaudited) Security Type/Industry Percent of Total Net Assets Common Stocks Commercial Banks 7.8% Electronic Equipment, Instruments & Components 7.0% Food Products 6.8% Chemicals 5.9% Insurance 5.7% Diversified Financial Services 5.1% Machinery 5.0% Metals & Mining 4.7% Capital Markets 3.9% Real Estate Management & Development 3.9% Electrical Equipment 3.3% Food & Staples Retailing 3.0% Real Estate Investment Trusts (REITs) 2.7% Hotels, Restaurants & Leisure 2.4% Health Care Equipment & Supplies 2.4% Health Care Providers & Services 2.1% Auto Components 2.1% Commercial Services & Supplies 2.0% Textiles, Apparel & Luxury Goods 2.0% Marine 1.7% Distributors 1.7% Construction & Engineering 1.6% Semiconductors & Semiconductor Equipment 1.6% Consumer Finance 1.5% Industrial Conglomerates 1.5% Oil, Gas & Consumable Fuels 1.2% Construction Materials 1.2% Media 1.1% Leisure Equipment & Products 1.0% Diversified Telecommunication Services 1.0% Pharmaceuticals 1.0% Electric Utilities 0.7% Total Common Stocks 94.6% Short-Term Investments 5.5% Total Investments 100.1% Liabilities in Excess of Other Assets (0.1)% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 13 Advisory Research Global Value Fund SCHEDULE OF INVESTMENTS As of April 30, 2013 (Unaudited) Number of Shares Value COMMON STOCKS – 95.2% AUSTRALIA – 1.0% Crown Ltd. $ CANADA – 0.9% Genesis Land Development Corp.* DENMARK – 0.9% D/S Norden A/S FRANCE – 6.8% Cie Generale des Etablissements Michelin GDF Suez Nexans S.A. Total S.A. Vallourec S.A. GERMANY – 4.1% Leoni A.G. Rheinmetall A.G. Rhoen Klinikum A.G. HONG KONG – 1.2% Yue Yuen Industrial Holdings Ltd. IRELAND – 1.2% Beazley PLC JAPAN – 10.4% Aozora Bank Ltd. Azbil Corp. Bank of Yokohama Ltd. Chugoku Marine Paints Ltd. Daiseki Co., Ltd. Hokuto Corp. Tokyo Electron Ltd. Toyota Industries Corp. LUXEMBOURG – 1.7% APERAM NETHERLANDS – 4.5% Delta Lloyd N.V. 14 Advisory Research Global Value Fund SCHEDULE OF INVESTMENTS - Continued As of April 30, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) NETHERLANDS (Continued) Koninklijke Ahold N.V. $ Koninklijke DSM N.V. Royal Dutch Shell PLC - A Shares NORWAY – 1.6% Aker A.S.A. - A Shares PANAMA – 1.1% Banco Latinoamericano de Comercio Exterior S.A. - Class E SOUTH KOREA – 2.5% DGB Financial Group, Inc. Samsung Card Co., Ltd. SWEDEN – 1.2% Industrivarden A.B. - C Shares SWITZERLAND – 2.2% Allied World Assurance Co. Holdings A.G. Novartis A.G. UNITED KINGDOM – 4.7% Investec PLC Unilever PLC - ADR Vodafone Group PLC WM Morrison Supermarkets PLC UNITED STATES – 49.2% Air Products & Chemicals, Inc. Alexander & Baldwin, Inc. * Allegheny Technologies, Inc. American International Group, Inc.* Andersons, Inc. BankUnited, Inc. Bed Bath & Beyond, Inc.* Berkshire Hathaway, Inc. - Class B* Carrizo Oil & Gas, Inc.* CIT Group, Inc.* Core-Mark Holding Co., Inc. Crimson Wine Group Ltd. * 15 Advisory Research Global Value Fund SCHEDULE OF INVESTMENTS - Continued As of April 30, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) UNITED STATES (Continued) Deere & Co. $ Destination XL Group, Inc.* Emerson Electric Co. GATX Corp. Gulfport Energy Corp.* Hyatt Hotels Corp. - Class A* Intrepid Potash, Inc. JPMorgan Chase & Co. Layne Christensen Co.* Leucadia National Corp. LSB Industries, Inc.* MB Financial, Inc. McDonald's Corp. MDC Holdings, Inc. Microsoft Corp. Motorola Solutions, Inc. Navigators Group, Inc.* Oshkosh Corp.* Owens Corning* PH Glatfelter Co. Pioneer Natural Resources Co. Plum Creek Timber Co., Inc. - REIT SEACOR Holdings, Inc. Silver Bay Realty Trust Corp. - REIT Susser Holdings Corp.* TeleTech Holdings, Inc.* Tribune Co. * Union Pacific Corp. Viad Corp. Visteon Corp.* Wal-Mart Stores, Inc. TOTAL COMMON STOCKS (Cost $16,231,509) SHORT-TERM INVESTMENTS – 3.5% Fidelity Institutional Money Market Fund, 0.11%1 TOTAL SHORT-TERM INVESTMENTS (Cost $643,335) 16 Advisory Research Global Value Fund SCHEDULE OF INVESTMENTS - Continued As of April 30, 2013 (Unaudited) TOTAL INVESTMENTS – 98.7% (Cost $16,874,844) $ Other Assets in Excess of Liabilities – 1.3% TOTAL NET ASSETS – 100.0% $ ADR – American Depositary Receipt PLC – Public Limited Company REIT – Real Estate Investment Trust * Non-income producing security. 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 17 Advisory Research Global Value Fund SUMMARY OF INVESTMENTS As of April 30, 2013 (Unaudited) Security Type/Industry Percent of Total Net Assets Common Stocks Commercial Banks 8.1% Oil, Gas & Consumable Fuels 7.6% Food & Staples Retailing 6.6% Insurance 6.0% Diversified Financial Services 5.6% Auto Components 4.5% Chemicals 4.4% Food Products 3.9% Machinery 3.8% Hotels, Restaurants & Leisure 2.9% Specialty Retail 2.8% Real Estate Management & Development 2.8% Electrical Equipment 2.6% Metals & Mining 2.4% Electronic Equipment, Instruments & Components 2.1% Industrial Conglomerates 2.0% Real Estate Investment Trusts (REITs) 1.9% Commercial Services & Supplies 1.8% Road & Rail 1.5% Multi-Utilities 1.5% Consumer Finance 1.5% Energy Equipment & Services 1.4% Communications Equipment 1.3% Textiles, Apparel & Luxury Goods 1.2% Pharmaceuticals 1.2% Health Care Providers & Services 1.2% Semiconductors & Semiconductor Equipment 1.2% Household Durables 1.0% Wireless Telecommunication Services 1.0% Media 1.0% Distributors 1.0% Paper & Forest Products 1.0% Software 1.0% Trading Companies & Distributors 0.9% Construction & Engineering 0.9% IT Services 0.9% Building Products 0.9% Marine 0.9% Capital Markets 0.9% Beverages 0.0% Total Common Stocks 95.2% 18 Advisory Research Global Value Fund SUMMARY OF INVESTMENTS As of April 30, 2013 (Unaudited) Short-Term Investments 3.5% Total Investments 98.7% Other Assets in Excess of Liabilities 1.3% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 19 Advisory Research Strategic Income Fund SCHEDULE OF INVESTMENTS As of April 30, 2013 (Unaudited) Number of Shares Value COMMON STOCKS – 11.6% COMMUNICATIONS – 2.3% AT&T, Inc. $ CenturyLink, Inc. Meredith Corp. CONSUMER, NON-CYCLICAL – 3.7% Altria Group, Inc. GlaxoSmithKline PLC - ADR Kraft Foods Group, Inc. Merck & Co., Inc. ENERGY – 2.3% ConocoPhillips ONEOK Partners LP Plains All American Pipeline LP FINANCIAL – 0.7% Government Properties Income Trust - REIT UTILITIES – 2.6% AGL Resources, Inc. Duke Energy Corp. Southern Co. TOTAL COMMON STOCKS (Cost $12,538,792) Principal Amount CORPORATE BONDS – 19.6% BASIC MATERIALS – 2.2% $ Alcoa, Inc. 5.400%, 4/15/20211 ArcelorMittal 6.125%, 6/1/20181 COMMUNICATIONS – 1.0% CenturyLink, Inc. 6.450%, 6/15/20211 20 Advisory Research Strategic Income Fund SCHEDULE OF INVESTMENTS - Continued As of April 30, 2013 (Unaudited) Principal Amount Value CORPORATE BONDS (Continued) CONSUMER, CYCLICAL – 3.4% $ Ingram Micro, Inc. 5.250%, 9/1/20171 $ L Brands, Inc. 5.250%, 11/1/20141 5.625%, 2/15/20221 Vail Resorts, Inc. 6.500%, 5/1/20191 CONSUMER, NON-CYCLICAL – 0.4% RR Donnelley & Sons Co. 4.950%, 4/1/20141 DIVERSIFIED – 1.7% Leucadia National Corp. 8.125%, 9/15/2015 ENERGY – 4.7% Frontier Oil Corp. 6.875%, 11/15/20181 Peabody Energy Corp. 6.500%, 9/15/20201 QEP Resources, Inc. 6.800%, 4/1/20181 Range Resources Corp. 6.750%, 8/1/20201 5.750%, 6/1/20211 SEACOR Holdings, Inc. 7.375%, 10/1/20191 FINANCIAL – 6.2% General Electric Capital Corp. 7.125%, 12/29/20491, 2 Hartford Financial Services Group, Inc. 8.125%, 6/15/20381, 2 Merrill Lynch & Co., Inc. 5.700%, 5/2/20171 Prudential Financial, Inc. 5.200%, 3/15/20441, 2 SLM Corp. 8.450%, 6/15/20181 21 Advisory Research Strategic Income Fund SCHEDULE OF INVESTMENTS - Continued As of April 30, 2013 (Unaudited) Principal Amount Value CORPORATE BONDS (Continued) FINANCIAL (Continued) $ Weyerhaeuser Co. 7.950%, 3/15/2025 $ TOTAL CORPORATE BONDS (Cost $23,891,028) Number of Shares MUTUAL FUNDS – 3.7% John Hancock Preferred Income Fund John Hancock Preferred Income Fund II Nuveen Quality Preferred Income Fund PIMCO Corporate & Income Strategy Fund Wells Fargo Advantage Multi-Sector Income Fund TOTAL MUTUAL FUNDS (Cost $4,377,679) PREFERRED STOCKS – 61.1% COMMUNICATIONS – 2.3% Comcast Corp. 5.000%, 12/15/20171 Telephone & Data Systems, Inc. 6.875%, 11/15/20151 7.000%, 3/15/20161 5.875%, 12/1/20171 CONSUMER, NON-CYCLICAL – 0.1% CHS, Inc. 8.000%, 5/30/20131 FINANCIAL – 52.5% Affiliated Managers Group, Inc. 6.375%, 8/15/20171 Aflac, Inc. 5.500%, 9/26/20171 Alexandria Real Estate Equities, Inc. 6.450%, 3/15/20171 Allstate Corp. 5.100%, 1/15/20231, 2 American Financial Group, Inc. 6.375%, 6/12/20171 American International Group, Inc. 6.450%, 5/30/20131, 2 22 Advisory Research Strategic Income Fund SCHEDULE OF INVESTMENTS - Continued As of April 30, 2013 (Unaudited) Number of Shares Value PREFERRED STOCKS (Continued) FINANCIAL (Continued) Ameriprise Financial, Inc. 7.750%, 6/15/20141 $ Associated Banc-Corp 8.000%, 9/15/20161 Bank of America Corp. 7.250%, 12/31/20493 Bank of New York Mellon Corp. 5.200%, 9/20/20171 BB&T Corp. 5.850%, 5/1/20171 5.625%, 8/1/20171 Capital One Financial Corp. 6.000%, 9/1/20171 Charles Schwab Corp. 6.000%, 9/1/20171 Citigroup Capital IX 6.000%, 5/30/20131 Citigroup Capital XIII 7.875%, 10/30/20151, 2 CommonWealth REIT 7.500%, 11/15/20141 CorTS Trust II for Provident Financing Trust I 8.200%, 5/15/20131 Discover Financial Services 6.500%, 12/1/20171 Goldman Sachs Group, Inc. 6.500%, 11/1/20161 5.950%, 11/10/20171 5.500%, 5/10/20231, 2 Hartford Financial Services Group, Inc. 7.875%, 4/15/20221, 2 HSBC USA, Inc. 6.500%, 5/30/20131 JPMorgan Chase & Co. 8.625%, 9/1/20131 5.500%, 9/1/20171 Kimco Realty Corp. 6.000%, 3/20/20171 Morgan Stanley Capital Trust IV 6.250%, 5/30/20131 Morgan Stanley Capital Trust V 5.750%, 5/30/20131 PNC Financial Services Group, Inc. 5.375%, 12/1/20171 23 Advisory Research Strategic Income Fund SCHEDULE OF INVESTMENTS - Continued As of April 30, 2013 (Unaudited) Number of Shares Value PREFERRED STOCKS (Continued) FINANCIAL (Continued) 6.125%, 5/1/20221, 2 $ Post Properties, Inc. 8.500%, 10/1/20261 Prudential Financial, Inc. 5.750%, 12/4/20171 5.700%, 3/15/20181 PS Business Parks, Inc. 6.875%, 10/15/20151 Public Storage 6.875%, 4/15/20151 6.500%, 4/14/20161 5.750%, 3/13/20171 5.625%, 6/15/20171 5.200%, 1/16/20181 Raymond James Financial, Inc. 6.900%, 3/15/20171 SL Green Realty Corp. 7.625%, 5/30/20131 6.500%, 8/10/20171 State Street Corp. 5.250%, 9/15/20171 Stifel Financial Corp. 6.700%, 1/15/20151 5.375%, 12/31/20151 SunTrust Banks, Inc. 5.875%, 3/15/20181 U.S. Bancorp 6.000%, 4/15/20171, 2 VNB Capital Trust I 7.750%, 5/30/20131 Vornado Realty Trust 5.400%, 1/25/20181 W.R. Berkley Capital Trust II 6.750%, 5/26/20131 W.R. Berkley Corp. 5.625%, 5/2/20181 Wells Fargo & Co. 5.200%, 9/15/20171 8.000%, 12/15/20171 Zions Bancorporation 6.300%, 3/15/20231, 2 24 Advisory Research Strategic Income Fund SCHEDULE OF INVESTMENTS - Continued As of April 30, 2013 (Unaudited) Number of Shares Value PREFERRED STOCKS (Continued) INDUSTRIAL – 1.7% Stanley Black & Decker, Inc. 5.750%, 7/25/20171 $ UTILITIES – 4.5% Constellation Energy Group, Inc. 8.625%, 6/15/20131 Dominion Resources, Inc. 8.375%, 6/15/20141 NextEra Energy Capital Holdings, Inc. 8.750%, 3/1/20141 SCE Trust I 5.625%, 6/15/20171 Xcel Energy, Inc. 7.600%, 5/31/20131 TOTAL PREFERRED STOCKS (Cost $74,097,392) SHORT-TERM INVESTMENTS – 5.9% Fidelity Institutional Money Market Fund, 0.11%4 TOTAL SHORT-TERM INVESTMENTS (Cost $7,508,068) TOTAL INVESTMENTS – 101.9% (Cost $122,412,959) Liabilities in Excess of Other Assets – (1.9)% ) TOTAL NET ASSETS – 100.0% $ ADR – American Depositary Receipt LP – Limited Partnership PLC – Public Limited Company REIT – Real Estate Investment Trust 1 Callable. 2 Variable, floating or step rate security. 3 Convertible security. 4 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 25 Advisory Research Strategic Income Fund SUMMARY OF INVESTMENTS As of April 30, 2013 (Unaudited) Security Type/Industry Percent of Total Net Assets Preferred Stocks Financial 52.5% Utilities 4.5% Communications 2.3% Industrial 1.7% Consumer, Non-cyclical 0.1% Total Preferred Stocks 61.1% Corporate Bonds Financial 6.2% Energy 4.7% Consumer, Cyclical 3.4% Basic Materials 2.2% Diversified 1.7% Communications 1.0% Consumer, Non-cyclical 0.4% Total Corporate Bonds 19.6% Common Stocks Consumer, Non-cyclical 3.7% Utilities 2.6% Energy 2.3% Communications 2.3% Financial 0.7% Total Common Stocks 11.6% Mutual Funds Financial 3.7% Total Mutual Funds 3.7% Short-Term Investments 5.9% Total Investments 101.9% Liabilities in Excess of Other Assets (1.9)% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 26 Advisory Research Funds STATEMENTS OF ASSETS AND LIABILITIES As of April 30, 2013 (Unaudited) All Cap International International Value All Cap Value Small Cap Value Fund Fund Fund Assets: Investments, at cost $ $ $ Foreign currency, at cost - Investments, at value $ $ $ Foreign currency, at value - Receivables: Investment securities sold - - Fund shares sold - Dividends and interest Advisor - - Prepaid expenses Prepaid offering costs - - - Total assets Liabilities: Payables: Investment securities purchased - Fund shares redeemed - - - Advisory fees - Auditing fees Fund accounting fees Administration fees Transfer agent fees and expenses Trustees' fees and expenses Chief Compliance Officer fees 71 Other accrued expenses Total liabilities Net Assets $ $ $ Components of Net Assets: Paid-in capital $ $ $ Accumulated net investment income (loss) ) Accumulated net realized gain (loss) on investments and foreign currency ) Net unrealized appreciation (depreciation) on: Investments Foreign currency translations - ) Net Assets $ $ $ Number of shares issued and outstanding (par value of $0.01 per share with unlimited number of shares authorized) Net asset value per share $ $ $ See accompanying Notes to Financial Statements. 27 Advisory Research Funds STATEMENTS OF ASSETS AND LIABILITIES As of April 30, 2013 (Unaudited) Global Strategic Value Income Fund Fund Assets: Investments, at cost $ $ Foreign currency, at cost - - Investments, at value $ $ Foreign currency, at value - - Receivables: Investment securities sold - - Fund shares sold Dividends and interest Advisor - - Prepaid expenses Prepaid offering costs - Total assets Liabilities: Payables: Investment securities purchased - Fund shares redeemed Advisory fees Auditing fees Fund accounting fees Administration fees Transfer agent fees and expenses Trustees' fees and expenses Chief Compliance Officer fees Other accrued expenses Total liabilities Net Assets $ $ Components of Net Assets: Paid-in capital $ $ Accumulated net investment income (loss) ) Accumulated net realized gain (loss) on investments and foreign currency Net unrealized appreciation (depreciation) on: Investments Foreign currency translations ) - Net Assets $ $ Number of shares issued and outstanding (par value of $0.01 per share with unlimited number of shares authorized) Net asset value per share $ $ See accompanying Notes to Financial Statements. 28 Advisory Research Funds STATEMENTS OF OPERATIONS For the Period Ended April 30, 2013 (Unaudited) All Cap International International Value All Cap Value Small Cap Value Fund Fund Fund Investment Income: Dividends (net of foreign withholding taxes of $203, $3,002 and $111,616, respectively) $ $ $ Interest 31 Total investment income Expenses: Advisory fees Administration fees Fund accounting fees and expenses Transfer agent fees and expenses Registration fees Auditing fees Custody fees Legal fees Trustees' fees and expenses Shareholder reporting fees Chief Compliance Officer fees Insurance Offering costs - - - Miscellaneous Total expenses Advisory fees waived ) ) ) Other expenses absorbed - ) - Net expenses Net investment income Realized and Unrealized Gain (Loss) on Investments and Foreign Currency: Net realized gain (loss) on: Investments ) Foreign currency transactions - ) ) Net realized gain (loss) ) Net change in unrealized appreciation/depreciation on: Investments Foreign currency translations - ) Net change in unrealized appreciation/depreciation Net realized and unrealized gain on investments and foreign currency Net Increase in Net Assets from Operations $ $ $ See accompanying Notes to Financial Statements. 29 Advisory Research Funds STATEMENTS OF OPERATIONS For the Period Ended April 30, 2013 (Unaudited) Global Strategic Value Income Fund Fund* Investment Income: Dividends (net of foreign withholding taxes of $15,939 and $0, respectively) $ $ Interest Total investment income Expenses: Advisory fees Administration fees Fund accounting fees and expenses Transfer agent fees and expenses Registration fees Auditing fees Custody fees Legal fees Trustees' fees and expenses Shareholder reporting fees Chief Compliance Officer fees Insurance Offering costs - Miscellaneous Total expenses Advisory fees waived ) ) Other expenses absorbed - - Net expenses Net investment income Realized and Unrealized Gain (Loss) on Investments and Foreign Currency: Net realized gain (loss) on: Investments Foreign currency transactions - Net realized gain (loss) Net change in unrealized appreciation/depreciation on: Investments Foreign currency translations ) - Net change in unrealized appreciation/depreciation Net realized and unrealized gain on investments and foreign currency Net Increase in Net Assets from Operations $ $ * Commenced operations on December 31, 2012. See accompanying Notes to Financial Statements. 30 Advisory Research Funds Advisory Research All Cap Value Fund STATEMENTS OF CHANGES IN NET ASSETS For the Six Months Ended April 30, 2013 For the Year Ended (Unaudited) October 31, 2012 Increase (Decrease) in Net Assets From: Operations: Net investment income $ $ Net realized gain (loss) on: Investments ) Net change in unrealized appreciation/depreciation on: Investments Net increase in net assets resulting from operations Distributions to Shareholders: From net investment income ) ) From net realized gains - ) Total distributions to shareholders ) ) Capital Transactions: Proceeds from shares sold Reinvestment of distributions Cost of shares redeemed1 ) ) Net increase in net assets from capital transactions Total increase in net assets Net Assets: Beginning of period End of period $ $ Accumulated net investment income $ $ Capital Share Transactions: Shares sold Shares issued on reinvestment Shares redeemed ) ) Net increase in capital share transactions 1 Net of redemption fee proceeds of $0 and $4, respectively. See accompanying Notes to Financial Statements. 31 Advisory Research Funds Advisory Research International All Cap Value Fund STATEMENTS OF CHANGES IN NET ASSETS For the Six Months Ended April 30, 2013 For the Year Ended (Unaudited) October 31, 2012 Increase (Decrease) in Net Assets From: Operations: Net investment income $ $ Net realized loss on: Investments ) ) Foreign currency ) ) Net change in unrealized appreciation/depreciation on: Investments Foreign currency ) Net increase in net assets resulting from operations Distributions to Shareholders: From net investment income ) ) Total distributions to shareholders ) ) Capital Transactions: Proceeds from shares sold Reinvestment of distributions Cost of shares redeemed1 ) ) Net increase in net assets from capital transactions Total increase in net assets Net Assets: Beginning of period End of period $ $ Accumulated net investment income $ $ Capital Share Transactions: Shares sold Shares issued on reinvestment Shares redeemed ) ) Net increase in capital share transactions 1 Net of redemption fee proceeds of $0 and $0, respectively. See accompanying Notes to Financial Statements. 32 Advisory Research Funds Advisory Research International Small Cap Value Fund STATEMENTS OF CHANGES IN NET ASSETS For the Six Months Ended April 30, 2013 For the Year Ended (Unaudited) October 31, 2012 Increase (Decrease) in Net Assets From: Operations: Net investment income $ $ Net realized gain (loss) on: Investments Foreign currency ) ) Net change in unrealized appreciation/depreciation on: Investments Foreign currency ) ) Net increase in net assets resulting from operations Distributions to Shareholders: From net investment income ) ) From net realized gains ) ) Total distributions to shareholders ) ) Capital Transactions: Proceeds from shares sold Reinvestment of distributions Cost of shares redeemed1 ) ) Net increase in net assets from capital transactions Total increase in net assets Net Assets: Beginning of period End of period $ $ Accumulated net investment income(loss) $ ) $ Capital Share Transactions: Shares sold Shares issued on reinvestment Shares redeemed ) ) Net increase in capital share transactions 1 Net of redemption fee proceeds of $264 and $2,915, respectively. See accompanying Notes to Financial Statements. 33 Advisory Research Funds Advisory Research Global Value Fund STATEMENTS OF CHANGES IN NET ASSETS For the Six Months Ended April 30, 2013 For the Year Ended (Unaudited) October 31, 2012 Increase (Decrease) in Net Assets From: Operations: Net investment income $ $ Net realized gain (loss) on: Investments Foreign currency ) Net change in unrealized appreciation/depreciation on: Investments Foreign currency ) ) Net increase in net assets resulting from operations Distributions to Shareholders: From net investment income ) ) Total distributions to shareholders ) ) Capital Transactions: Proceeds from shares sold Reinvestment of distributions Cost of shares redeemed1 ) ) Net increase in net assets from capital transactions Total increase in net assets Net Assets: Beginning of period End of period $ $ Accumulated net investment income $ $ Capital Share Transactions: Shares sold Shares issued on reinvestment Shares redeemed ) ) Net increase in capital share transactions 1 Net of redemption fee proceeds of $0 and $39, respectively. See accompanying Notes to Financial Statements. 34 Advisory Research Funds Advisory Research Strategic Income Fund STATEMENT OF CHANGES IN NET ASSETS For the Period December 31, 2012* to April 30, 2013 (Unaudited) Increase (Decrease) in Net Assets From: Operations: Net investment income $ Net realized gain on: Investments Net change in unrealized appreciation/depreciation on: Investments Net increase in net assets resulting from operations Distributions to Shareholders: From net investment income ) Total distributions to shareholders ) Capital Transactions: Proceeds from shares sold Issued in connection with reorganization of private fund (Note 1) Reinvestment of distributions Cost of shares redeemed1 ) Net increase in net assets from capital transactions Total increase in net assets Net Assets: Beginning of period - End of period $ Accumulated net investment loss $ ) Capital Share Transactions: Shares sold Shares issued in connection with reorganization of private fund (Note 1) Shares issued on reinvestment Shares redeemed ) Net increase in capital share transactions * Commencement of operations. 1 Net of redemption fee proceeds of $1,161. See accompanying Notes to Financial Statements. 35 Advisory Research Funds Advisory Research All Cap Value Fund FINANCIAL HIGHLIGHTS Per share operating performance. For a capital share outstanding throughout each period. For the Six Months Ended April 30, 2013 (Unaudited) For the Year Ended October 31, 2012 For the Year Ended October 31, 2011 For the Period November 16, 2009* to October 31, 2010 Net asset value, beginning of period $ Income from investment operations: Net investment income 1 1 1 Net realized and unrealized gain on investments Total from investment operations Less distributions: From net investment income ) ) ) - From net realized gain - ) ) - Total distributions ) ) ) - Redemption fee proceeds - - 2 - - Net asset value, end of period $ Total return %
